 THERMO KING CORPORATION413Board policy they are entitled to a self-determination election withrespect to their inclusion in such unit.'We shall, therefore, directseparate elections in the following voting groups of plant clericalemployees at the Employer's office and warehouse at Louisville, Ken-tucky, excluding all other employees, the sales correspondent, salesmechanics clerk, switchboard operator-receptionist, manager's sec-retary, professional employees, guards, and all supervisors as definedin the Act.A. The order fillers.B. The stock ledger clerk, order clerk and order typist.In conformity with the Board's decision inWaikiki Biltmore, Inc.,d/b/a The Waikiki Biltmore Hotel,'the votes shall be counted asfollows: If a majority of the employees in each of the above votinggroups votes for the Petitioner, both groups will be merged into asingle overall unit, which, under the circumstances, we find to be ap-propriate.In the event a majority in voting group A selects thePetitioner, and a majority in voting group B votes against the Peti-tioner, the employees in group A shall constitute an appropriate unitand may continue to be represented by the Petitioner, and those ingroup B shall remain unrepresented.However, if a majority of theemployees in voting group A do not select the Petitioner, and a ma-jority in voting group B votes for the Petitioner, the latter shall notconstitute an appropriate unit, and in this circumstance likewise shallremain unrepresented.The Regional Director is instructed to issuethe appropriate certification or certifications as directed by the out-come of the elections.[Text of Direction of Elections omitted from publication.]7Lock Joint Pipe Co.,120 NLRB 1238.8 127 NLRB 82.For the reasonsstated inhis dissenting opinion inWaikiki Bill-more, Inc. d/b/a The Waikiki BiltmoreHotel,MemberFanning would follow the Board'sprevious practice of pooling in the present case.Thermo King CorporationandNational Union,United Weldersof America(Independent),Petitioner.Case No. 18-RC-4173.April 26, 1960DECISION AND ORDERUpon a petition duly filed, a hearing was held before Charles J.Frisch, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].127 NLRB No. 42. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.The Petitioner seeks to sever from a production and maintenanceunit either on a craft or departmental basis the hand welders of theEmployer which is engaged in the manufacture, production, sales, andservicing of refrigeration units for use in motortrucks and trailers atitsMinneapolis, Minnesota, plant.The Employer and the Intervenor 1oppose the severance and contend that the only appropriate unit isthe presently existing production and maintenance unit currentlybeing represented by the Intervenor.Petitioner contends that the requirements, skills, and experience ofthe Employer's hand welders closely parallel the requirements of classA welders in theHughes Aircraft Company (Tucson Operations)case 2We do not agree. In theHughescase, the fusions achieved bythe welders in tests were subjected to rigid minute inspection byX-ray devices and, in order to maintain welding at its highest peakof efficiency, welders were required to pass certain prescribed tests oftheir welding skills and abilities periodically.In addition, 2 years'experience was also required by the Government. In the instant case,however, the record shows that, although the Employer in solicitingwelders set forth the experience and the tests necessary to qualifybefore being employed, they were not enforced.The welder was toldthat if he wanted to expedite obtaining the highest rate of pay forwelders he would have to take some tests.There were no periodictests required to test their continuing welding skills and abilities.The record shows also that on occasions the welders have been assignedto nonwelding work outside of the welding area when there was aslowdown.The record shows that the Employer's welders are func-tioning as one part of a unit engaged in the manufacturing andservicing of refrigeration units for motortrucks and trailers.SeeC F Braun d Co.'Accordingly, we find that they are not weldercraftsmen within the contemplation of theHughes Aircraftcase,supra.The Petitioner in the alternative seeks to sever on a departmentalbasis all of the Employer's employees in department 4. In addition tol United Steelworkers of America,Local Union No 2175, AFL-CIO, was permitted tointervene on the basis of an existing contract'covering the Employer's employees in aproduction and maintenance unit.2117 NLRB 98.3120 NLRB 282, 287. SOUTHEASTERN GALVANIZING CORPORATION, ETC.415the welders there is a night subforeman and two test tank operators inEmployer's department 4.The parties have stipulated that the nightsubforeman is not a 'supervisor.The test tank operators test the highpressure tanks after they return from welding repair work which isfarmed out.The record shows that on occasions hand 'welders are sent to dowelding in other parts of the plant but that they spend most of theirtime in department 4.The testimony is to the effect that all of the menin the Employer's department 4 have to be highly skilled and thatthey are under common supervision with the employees of the grind-ing, dip tank operators, and paint shop departments.Hand welderson occasions have been assigned to other production and maintenancework.The record further shows that the employees in department 4are one unit of an assembly line type of operation in the productionof refrigeration units.The record does not support a finding that theemployees in the alternative unit proposed by the Petitioner constitutethe type of traditional departmental unit to which we will permitseverance from a production and maintenance unit.American Pot-ash & Chemical Corporationcase.'We therefore dismiss the petitionas the proposed units are not appropriate.[The Board dismissed the petition.]A AmericanPotash & ChemicalCorporation,107 NLRB 1418,1424.See alsoParkerBrothers &Company,Inc.,117 NLRB 1462,1464, andThe Murray Company of Teaas.Inc., 107 NLRB 1571.Southeastern Galvanizing Corporation&FloridaWholesaleFence,Incorporated'andUnited Steelworkers of America,AFL-CIO,Petitioner.Case No. 12-RC-770.April 26, 1960DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert L. Westheimer, hear-ing officer.The hearing officer's rulings are free from prejudicialerror and are hereby affirmed. The Employer's motion to dismiss thepetition upon various grounds is denied for the reasons set forthhereinafter.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.Southeastern is a Florida corporation engaged in the businessof galvanizing wire.Florida Wholesale, also a Florida corporation,iHereinafterreferredto as Southeastern and Floridawholesale,respectively.;127NLRB No. 56.